1    Lawrence D. Rohlfing
     Attorney at Law: 119433
2    Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
4    Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
5
     Attorneys for Plaintiff
6    Joyce Pamela Billings
7                         UNITED STATES DISTRICT COURT
8                        EASTERN DISTRICT OF CALIFORNIA
9
10   JOYCE PAMELA BILLINGS,                   )   No. 2:18-cv-00935-DB
                                              )
11                Plaintiff,                  )   STIPULATION AND ORDER FOR
                                              )   THE AWARD AND PAYMENT OF
12         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO THE EQUAL
13   ANDREW SAUL,                             )   ACCESS TO JUSTICE ACT, 28 U.S.C.
     Commissioner of Social Security,         )   § 2412(d) AND COSTS PURSUANT
14                                            )   TO 28 U.S.C. § 1920
                  Defendant.                  )
15                                            )
                                              )
16
17         TO THE HONORABLE DEBORAH BARNES, MAGISTRATE JUDGE
18   OF THE DISTRICT COURT:
19         IT IS HEREBY STIPULATED by and between the parties through their
20   undersigned counsel, subject to the approval of the Court, that Joyce Pamela
21   Billings be awarded attorney fees and expenses in the amount of three thousand
22   one hundred fifty dollars ($3,150.00) under the Equal Access to Justice Act
23   (EAJA), 28 U.S.C. § 2412(d), and no costs under 28 U.S.C. § 1920. This amount
24   represents compensation for all legal services rendered on behalf of Plaintiff by
25   counsel in connection with this civil action, in accordance with 28 U.S.C. §§ 1920;
26   2412(d).

                                              -1-
1           After the Court issues an order for EAJA fees to Joyce Pamela Billings, the
2    government will consider the matter of Joyce Pamela Billings's assignment of
3    EAJA fees to Lawrence D. Rohlfing. The retainer agreement containing the
4    assignment is attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521,
5    2529 (2010), the ability to honor the assignment will depend on whether the fees
6    are subject to any offset allowed under the United States Department of the
7    Treasury's Offset Program. After the order for EAJA fees is entered, the
8    government will determine whether they are subject to any offset.
9           Fees shall be made payable to Joyce Pamela Billings, but if the Department
10   of the Treasury determines that Joyce Pamela Billings does not owe a federal debt,
11   then the government shall cause the payment of fees, expenses and costs to be
12   made directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
13   executed by Joyce Pamela Billings.1 Any payments made shall be delivered to
14   Lawrence D. Rohlfing.
15          This stipulation constitutes a compromise settlement of Joyce Pamela
16   Billings's request for EAJA attorney fees, and does not constitute an admission of
17   liability on the part of Defendant under the EAJA or otherwise. Payment of the
18   agreed amount shall constitute a complete release from, and bar to, any and all
19   claims that Joyce Pamela Billings and/or Lawrence D. Rohlfing including Law
20   Offices of Lawrence D. Rohlfing may have relating to EAJA attorney fees in
21   connection with this action.
22
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                              -2-
1          This award is without prejudice to the rights of Lawrence D. Rohlfing and/or
2    the Law Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees
3    under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
4    DATE: September 25, 2019          Respectfully submitted,
5                                      LAW OFFICES OF LAWRENCE D. ROHLFING
6                                           /s/ Lawrence D. Rohlfing
                                   BY: __________________
7                                     Lawrence D. Rohlfing
                                      Attorney for plaintiff Joyce Pamela Billings
8
9    DATED: September 26, 2019
                                       MCGREGOR W. SCOTT
10                                     United States Attorney
11                                            /s/ S. Wyeth McAdam
12
                                       S. WYETH MCADAM
13                                     Special Assistant United States Attorney
                                       Attorneys for Defendant ANDREW SAUL,
14                                     Commissioner of Social Security
                                       (Per e-mail authorization)
15
16                                            ORDER

17         Pursuant to the parties’ stipulation, IT IS SO ORDERED.

18   DATED: October 11, 2019                          /s/ DEBORAH BARNES
                                                      UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26

                                                -3-
